Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2009

Lisa Brown v. Hamot Med Ctr
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1393




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Lisa Brown v. Hamot Med Ctr" (2009). 2009 Decisions. Paper 1686.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1686


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                    No. 08-1393


                               LISA BROWN, M.D.,
                                            Appellant

                                         v.

                           HAMOT MEDICAL CENTER


            APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                          (D.C. Civil No. 05-cv-00032-E)
                 District Judge: Honorable Maurice B. Cohill, Jr.


                     Submitted Under Third Circuit LAR 34.1(a)
                                  March 3, 2009


                  Before: BARRY, WEIS, and ROTH, Circuit Judges

                           (Opinion Filed: March 26, 2009)


                                     OPINION




BARRY, Circuit Judge

      Lisa Brown appeals from the District Court’s grant of summary judgment to

Hamot Medical Center (“Hamot”) on her claims for gender discrimination under Title
VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2 et seq., and the

Pennsylvania Human Relations Act (“PHRA”), 43 Pa. Cons. Stat. Ann. § 951 et seq., and

breach of contract. Because the Court correctly interpreted the parties’ contract and

correctly concluded that Brown’s discrimination claims failed as a matter of law, we will

affirm the judgment of the District Court.

                                             I.

       Brown was a third-year resident in Hamot’s Orthopaedics Residency Program

when the Program Director notified her on March 1, 2004 that she would not be

promoted to the next level of resident training due to academic and clinical deficiencies.

Hamot employs its residents pursuant to one-year contracts, which provide that: “Either

party may terminate this Agreement at any time upon notice thereof for proper cause,”

Agreement § 3(1), and:

       Upon satisfactory completion of the resident training year as determined by
       the program director and faculty, the Resident shall be promoted to the next
       level of resident training required and approved for his/her specialty, unless
       either [Hamot] or the Resident shall give written notice to the other of
       termination upon completion of the current contract year. Such notice must
       be provided at least one hundred twenty (120) days before completion of
       the contract year.

Agreement § 5. After being notified that she would not be promoted, Brown continued

to work at Hamot until June 30, 2004, the end date of her existing contract.

       Brown argues that her nonpromotion was the result of gender discrimination. She

points out that only one other woman has participated in the Orthopaedics Residency


                                             -2-
Program at Hamot, noting also that women made up only 2.6% of all orthopaedics

residents nationally in 2002. She claims, moreover, that she was subjected to unwanted

gender-related and sexual comments from Hamot physicians and that Hamot showed

favoritism towards men when it allowed certain men to participate in the program despite

demonstrated performance problems and provided extra remedial help to certain men

who received low exam scores. She argues that, to the extent she did display academic

and clinical deficiencies, it was because she received a lack of support and training

because she was a woman.

       Hamot counters with objective evidence of serious academic and clinical

problems. While Brown did receive some positive comments and evaluations while at

Hamot, each of her annual and semi-annual evaluations stated that she needed

improvement and needed to increase her reading to improve her knowledge base.

Several attending physicians complained to the Program Director about specific incidents

of deficient clinical performance, and the Director himself witnessed poor clinical and

academic performance on more than one occasion. Every year, residents were required

to take the Orthopaedic In-Training Examination (“OITE”), and Brown’s scores were

consistently extremely low.1

       Brown challenged the Program Director’s decision under Hamot’s Grievance


   1
      In 2001, Brown ranked in the sixth percentile nationally among residents in her year
of training; in 2002, she ranked in the tenth percentile; and in 2003 she ranked in the
second percentile.
                                           -3-
Resolution and Due Process Procedure, and Hamot’s Grievance Committee unanimously

upheld the decision. The Medical Education Committee, Medical Staff Executive

Committee, and Hamot Board of Directors unanimously upheld the decision as well.

During these review processes, Brown did not contend that her nonpromotion was due to

gender discrimination.

       The District Court granted summary judgment to Hamot, finding that Brown

failed to state a prima facie case of gender discrimination because she failed to show that

she was qualified to move on to the next year of residency and failed to show that

similarly situated persons were promoted while she was not. The Court also found that,

even if Brown had succeeded in stating a prima facie case, she failed to rebut Hamot’s

legitimate nondiscriminatory reasons for nonpromotion with adequate evidence of

pretext, and no reasonable jury could find that she was not promoted for other than

academic reasons. The Court also rejected the claims of breach of contract, finding that,

under the plain language of the contract, Hamot did not need “proper cause” for

nonpromotion and was not contractually or otherwise bound to follow its Advancement

and Dismissal Policy.

       Brown renews her claims on appeal. We have jurisdiction pursuant to 28 U.S.C. §

1291 and exercise plenary review over the District Court’s order granting summary

judgment. McGreevy v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005).




                                           -4-
                                            II.

A.     Discrimination Claims

       We interpret Brown’s Title VII and the PHRA claims coextensively, as both

statutes require an identical analysis under the burden-shifting framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973). Atkinson v. LaFayette Coll., 460
F.3d 447, 454 (3d Cir. 2006).

       Under the McDonnell Douglas framework, an employee seeking to establish a

gender discrimination claim has the initial burden of establishing a prima facie case by

showing: (1) that she was a member of a protected class, (2) that she was qualified for the

job, and (3) another person, not in the protected class, was treated more favorably. If the

employee succeeds in stating a prima facie case, the burden shifts to the employer to state

a legitimate, nondiscriminatory reason for its action. Then, the employee may respond by

showing that the employer’s proffered reason was actually a pretext for gender

discrimination.

       The District Court found that Brown was not qualified to advance to the fourth

year of residency. Brown disagrees, and argues that even if she was not qualified, it was

because she was “set up to fail” due to Hamot’s unequal treatment. We have recognized

that “when an employer discriminatorily denies training and support, the employer may

not then disfavor the plaintiff because her performance is affected by the lack of

opportunity.” Ezold v. Wolf, Block, Schorr and Solis-Cohen, 983 F.2d 509, 540 (3d Cir.


                                           -5-
1992). Suffice it to say that we agree with the District Court that Brown has not shown

that any similarly situated male resident was treated more favorably than she. The Court

correctly concluded that Brown failed to establish a prima facie case.

         Even assuming, however, that Brown established a prima facie case, Hamot came

forward with legitimate nondiscriminatory reasons for her nonpromotion (namely, poor

academic and clinical performance), and Brown failed to cast doubt on those reasons.2

Stated somewhat differently, and as the District Court recognized, Brown did not present

evidence from which any reasonable jury could conclude that “but for” her gender, she

would have been promoted. See Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).

Summary judgment was properly granted to Hamot on Brown’s gender discrimination

claims.

B.       Breach of Contract

         Brown argues that the District Court erred when it found that the parties’

employment contract did not require “proper cause” for her nonpromotion and did not

bind Hamot to follow its Advancement and Dismissal Policy. Under Pennsylvania law,

if the contractual language is clear (that is, not ambiguous), construction of the contract



     2
     For example, while Brown denies that she was ever late in responding to the
emergency room or inferior in terms of providing emergency care, as reported by several
attending physicians, she does not deny that she was unable to respond to key questions
during a presentation, arguing only that one other resident present at the presentation was
similarly unable to do so. She conceded that she had trouble finding time to read, and
she does not dispute her poor OITE scores.
                                             -6-
is a matter of law over which we exercise plenary review, while, if the language is

ambiguous, interpretation of the contract is a matter of fact that we review for clear error.

       The District Court correctly concluded that the contractual language was not

ambiguous and, therefore, that Hamot did not breach the contract by terminating its

relationship with Brown without establishing the “proper cause” that Brown alleged was

required. As the Court recognized, the contract contemplates two different ways by

which the relationship between Hamot and a resident can end: (1) either party may

terminate the contract immediately at any time for proper cause, pursuant to § 3(1), or (2)

either party may elect not to continue to the next level of training, provided that notice is

given 120 days before completion of the contract year, pursuant to § 5, as it was here.

The Court also correctly concluded that nothing in the contractual language required

Hamot to follow its own Advancement and Dismissal Policy.

                                            III.

       We will affirm the judgment of the District Court.




                                            -7-